   Case: 1:18-cv-07686 Document #: 856 Filed: 12/16/20 Page 1 of 3 PageID #:8240




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
 In re: Lion Air Flight JT 610 Crash

                                                           Lead Case: 1:18-cv-07686

                                                           Honorable Thomas M. Durkin

                                                           This filing applies to
                                                           Case No. 1:19-cv-02982


                                MOTION TO SUBSTITUTE COUNSEL

      Plaintiff, ANICE KASIM, as Legal Representative of the Estate of Eko Sustanto, deceased,

surviving heir of decedent, and mother and legal guardian of decedent’s minor children, by and

through Plaintiff’s attorneys Wisner Law Firm, P.C. and Husain Law + Associates, PC, and for

Plaintiff's Motion to Substitute Counsel, states as follows:

      1.       Edelson PC and Giardi Keese, are the current attorneys of record for the Plaintiff in

this matter.

      2.       Plaintiff has terminated Edelson PC and Giardi Keese as attorneys representing the

heirs of decedent Eko Sustanto and have instructed Wisner Law Firm, P.C. and Husain Law +

Associates, PC. to file appearance on behalf of Plaintiff and the heirs of decedent Eko Sustanto.

      3.       Plaintiff has advised Edelson PC and Giardi Keese of the termination of the attorney-

client relationship and the appointment of Wisner Law Firm, P.C. and Husain Law + Associates,

PC.

      4.       Therefore, Plaintiff seeks an Order from this Court granting attorneys of Wisner Law

Firm, P.C. and Husain Law + Associates, PC leave to file their appearances in this matter on behalf

of Plaintiff and heirs of decedent Eko Sustanto, in place of and as substitute for, Edelson PC and

Giardi Keese law firms.
   Case: 1:18-cv-07686 Document #: 856 Filed: 12/16/20 Page 2 of 3 PageID #:8241




     WHEREFORE, Plaintiff ANICE KASIM, as Legal Representative of the Estate of Eko

Sustanto, deceased, surviving heir of decedent, and mother and legal guardian of decedent’s minor

children, respectfully requests that this Court enter an Order withdrawing the appearance of

Edelson PC and Giardi Keese and granting attorneys of Wisner Law Firm, P.C. and Husain Law

+ Associates, PC leave to file their appearances in this matter.

Dated: December 16, 2020                             Respectfully submitted,


                                                                      /s/Alexandra M. Wisner
                                                                   Attorney For Plaintiffs

                                                     Wisner Law Firm, P.C.
                                                     514 W. State Street
                                                     Suite 200
                                                     Geneva, Illinois 60134
                                                     (630) 262-9434
                                                     (630) 262-1066 (fax)
                                                     faw@wisner-law.com
                                                     IL Bar #3048713
                                                     awisner@wisner-law.com
                                                     IL Bar #6317572

                                                     Nomaan K. Husain
                                                     HUSAIN LAW + ASSOCIATES, PC
                                                     5858 Westheimer, Suite 400
                                                     Houston, Texas 77057
                                                     (713) 800-1200
                                                     nh@hlalawfirm.com
                                                     (pro hac vice forthcoming)




                                                 2
   Case: 1:18-cv-07686 Document #: 856 Filed: 12/16/20 Page 3 of 3 PageID #:8242




                               CERTIFICATE OF SERVICE
     Alexandra M. Wisner, an attorney, certifies that she served Plaintiff Anice Kasim’s Motion
to Substitute Counsel all counsel of record via CM/ECF on December 16, 2020.


                                                               /s/Alexandra M. Wisner
